FROM JONES.
His Honor, Judge DONNELL, charged the jury that as the plaintiff had executed the indentures of apprenticeship and taken the boys under his care, the indentures were obligatory upon him, although he had not given bond, as required by the act of 1801, and that the defendant, who was a stranger, could not avail himself of any irregularity or defect in the bond, as a defence to this action.
A verdict was returned for the plaintiff, and the defendant appealed.
The judge was certainly correct in stating to the jury that as the apprentices were regularly bound out to the plaintiff by indentures regularly executed by the plaintiff and the presiding     (541) magistrate, according to the act of 1762 (Rev., ch. 69), the defendant was not at liberty in his defence to avail himself of any defect in the bond required by the act of 1801. (Rev., ch. 583) Taking it for granted that the bond under the latter act is so defective that it is not obligatory upon the obligors, the case then stands as if no such bond was given. It is, then, the duty of the Court to notify the master of the apprentices to appear and give bond and security in the sum of 250 pounds not to remove such apprentices out of said county. In case default is made by not giving such bond, it then becomes the duty of the Court to bind such apprentices to some other person. But whilst the original indentures are in force, and before such bond is given, the apprentices are not to be considered as turned loose, and fit subjects to be seduced and employed by any stranger that thinks proper to interfere. On him there is not obligation to do them justice.
PER CURIAM.                                                Affirmed.